Pezman, J. Claimant seeks to recover the sum of $333.65 for services rendered to the Division of Highways, Department of Public Works and Buildings, in cleaning windows in the Division Building, which is located at 4051 North Harlem Avenue in the City of Chicago. A stipulation of facts was made and entered into by and between claimant and respondent, and filed with the Court of Claims on the 1st day' of December, 1966. Said stipulation reads as follows: “That claimant, Olsen Window Cleaning Co., Inc., had completed the work as alleged in claimant’s statement of claim. “That there is lawfully due claimant the sum of $333.65. “That as a result of delay in billing by the claimant herein, payment was not made prior to the closing of the biennium appropriation. “That claimant continues to be the sole person interested in this claim, and that no assignment thereof had occurred. “That upon the foregoing agreed case filed herein, the Court shall decide thereon and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” This Court has held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $333.65.